                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION


DAVID JONATON CAMBRANIS,                        §
                                                §
                  Plaintiff,                    §                SA-19-CV-00238-JKP
                                                §
vs.                                             §
                                                §
MICHAEL POMPEO, SECRETARY, U.S.                 §
DEPARTMENT OF STATE;                            §
ATTORNEY GENERAL OF THE                         §
UNITED STATES, EXECUTIVE                        §
OFFICE OF THE OFFICE OF THE                     §
LEGAL ADVISER,                                  §

                  Defendants.

                               ORDER STAYING DISCOVERY

       Before the Court in the above-styled cause of action is the parties’ Joint Motion to Adopt

Scheduling Recommendations [#22]. The motion was referred to the undersigned on August 21,

2019, and the Court set this case for an Initial Pretrial Conference on September 12, 2019.

Defendants subsequently filed a Motion to Dismiss [#25] raising jurisdictional issues, which

remains pending before the District Court.          The parties moved to continue the pretrial

conference, and on this day, the Court held the conference as scheduled. At the conference and

in their Rule 26(f) report [#38], the parties jointly requested that the Court stay discovery and

delay the entry of a Scheduling Order pending the District Court’s resolution of Defendants’

Motion to Dismiss.

       “District courts have broad discretion in all discovery matters.” Seiferth v. Helicopteros

Atuneros, Inc., 472 F.3d 266, 270 (5th Cir. 2006) (internal quotation omitted). This includes the

discretion to stay discovery for good cause shown. See Fed. R. Civ. P. 26(c)(1). Good cause

may exist if the party seeking the stay demonstrates that “annoyance, embarrassment,


                                               1
oppression, or undue burden or expense” would result absent the stay. Id. It also may be

appropriate where the disposition of a motion to dismiss “might preclude the need for discovery

altogether thus saving time and expense.” Landry v. Air Line Pilots Ass’n Int’l AFL-CIO, 901

F.2d 404, 436 (5th Cir. 1990). The Court will therefore stay discovery and dismiss the parties’

joint motion to adopt scheduling recommendations. If the District Court denies the motion to

dismiss, the parties are to file revised scheduling recommendations within 14 days of the Court’s

order.

         IT IS THEREFORE ORDERED that discovery is STAYED pending the resolution of

Defendants’ Motion to Dismiss [#25].

         IT IS FURTHER ORDERED that, if the Motion to Dismiss is denied, the parties

submit revised joint proposed scheduling recommendations within 14 days of the Court’s Order

denying the Motion.

         IT IS FINALLY ORDERED that the parties’ Joint Motion to Adopt Scheduling

Recommendations [#22] is DISMISSED AS MOOT.

         SIGNED this 12th day of December, 2019.




                                     ELIZABETH S. ("BETSY") CHESTNEY
                                     UNITED STATES MAGISTRATE JUDGE




                                               2
